***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            TRACY SIMMS v. AUGUSTO ZUCCO
                      (AC 44407)
                     Prescott, Clark and DiPentima, Js.

                                   Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    opening the judgment of dissolution and modifying his alimony obliga-
    tion. The defendant, who resided in Pennsylvania at the time the plaintiff
    filed her motion to modify alimony, claimed that the court improperly
    determined that the plaintiff’s service of the notice of the motion to
    modify, which consisted of a certified mailing by a state marshal to his
    residence in Pennsylvania, was legally sufficient. He further claimed
    that the trial court erred in opening the judgment of dissolution following
    the automatic stay imposed by the defendant’s petition for chapter 13
    bankruptcy pursuant to federal law (11 U.S.C. § 362) and in ordering
    retroactive alimony resulting in a substantial arrearage. Held:
1. The trial court properly concluded that the plaintiff’s service on the
    defendant of the notice of her motion to modify was legally sufficient:
    the trial court granted the plaintiff’s motion for order of notice permitting
    her to serve the defendant with notice of her motion to modify by
    certified mail, the plaintiff served the defendant with a copy of the
    motion to modify through a state marshal pursuant to statutory require-
    ments (§§ 52-50 and 52-52), as the state marshal made service on the
    defendant by certified mail, the receipt for which was signed by the
    defendant’s stepdaughter, who resided with the defendant, and this court
    declined to hold that certified mail service by a state marshal was legally
    insufficient to comply with §§ 52-50 and 52-52; moreover, the signature
    by the defendant’s stepdaughter at his residence was sufficient to confer
    actual notice on the defendant, the defendant’s counsel conceded at
    oral argument that the defendant did not dispute that he received actual
    notice of the plaintiff’s service, and none of the defendant’s filings in
    the trial court contested the manner of the plaintiff’s notice of service.
2. The trial court did not violate the automatic bankruptcy stay imposed by
    11 U.S.C. § 362 in modifying the defendant’s alimony obligation and
    opening the judgment of dissolution; the Bankruptcy Court’s written
    order clearly expressed its intention to terminate the automatic stay
    with respect to the plaintiff’s request that the trial court modify the
    defendant’s alimony payments, and that order, which expressly permit-
    ted the plaintiff to take ‘‘all actions necessary’’ to modify the defendant’s
    alimony obligation, did not prohibit the opening of the judgment of
    dissolution or prohibit the plaintiff from seeking, and the trial court
    from ordering, the payment of retroactive alimony.
3. The trial court did not abuse its discretion by increasing the defendant’s
    alimony obligation and ordering retroactive alimony to the date on which
    the plaintiff filed her motion for modification: the court, having opened
    the judgment of dissolution, was no longer restricted by the limitations
    in the parties’ separation agreement incorporated therein, and, on the
    basis of the plaintiff’s testimony at the hearing on her motion to modify,
    the court found that the defendant intentionally had concealed substan-
    tial assets at the time of the judgment of dissolution and that the plain-
    tiff’s income and assets had decreased significantly from the date of that
    judgment; moreover, although the defendant failed to provide updated
    financial records, his bankruptcy filing established a substantial increase
    in his earnings and earning capacity; furthermore, the defendant, despite
    every opportunity to present any defense to the plaintiff’s motion to
    modify, failed to do so.
           Argued March 8—officially released August 23, 2022

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Danbury, where the court, Winslow, J., rendered
judgment dissolving the marriage and granting certain
other relief in accordance with the parties’ separation
agreement; thereafter, the court, Shaban, J., granted
the plaintiff’s motion for order of notice to serve the
defendant by certified mail with a motion to modify
alimony; subsequently, the court, Truglia, J., granted
the plaintiff’s motions to open the judgment and to
modify alimony and rendered judgment modifying the
judgment of dissolution and ordering the defendant to
pay increased alimony to the plaintiff, from which the
defendant appealed to this court. Affirmed.
  David V. DeRosa, for the appellant (defendant).
   Tracy Simms, self-represented, the appellee (plain-
tiff).
                         Opinion

   PRESCOTT, J. The defendant, Augusto Zucco,
appeals from the judgment of the trial court opening
the judgment of dissolution and modifying his alimony
obligation to the self-represented plaintiff, Tracy
Simms. On appeal, the defendant claims that the court
improperly (1) determined that the plaintiff’s service
of the notice of her motion to modify alimony was
legally sufficient, (2) opened the judgment of dissolu-
tion and modified the defendant’s alimony obligation
in violation of the automatic bankruptcy stay imposed
by 11 U.S.C. § 362 as a result of the defendant’s chapter
13 bankruptcy petition, and (3) increased his alimony
obligation and ordered retroactive alimony resulting in
a substantial arrearage.1 We disagree and, accordingly,
affirm the judgment of the trial court.
   The record reveals the following relevant facts and
procedural history.2 On January 15, 2014, the court dis-
solved the marriage of the parties. The court incorpo-
rated into the judgment of dissolution the parties’ sepa-
ration agreement (agreement), which was executed on
the same date. Article 2 of the agreement sets forth
the parties’ respective rights and obligations regarding
alimony. Article 2.1 of the agreement provides in rele-
vant part that the defendant shall pay to the plaintiff
$1 of alimony per year for a period of five and one-half
years from the date of dissolution, that his alimony
obligation ‘‘shall be completely non-modifiable as to
term by way of extension,’’ and that ‘‘assets and income
from assets that are being divided pursuant to the par-
ties’ separation agreement and divorce decree, shall not
be considered by a court in any future modification
proceedings. Only earned income from employment
shall be considered in any future modification proceed-
ings including, but not limited to, W-2, 1099, K-1 or
Schedule C income.’’
    On November 13, 2015, the plaintiff filed a postjudg-
ment motion to modify alimony in which she sought to
increase the amount of the defendant’s alimony obliga-
tion. In support of her motion to modify, the plaintiff
asserted that there had been a substantial change in
circumstances since the judgment of dissolution,
‘‘including an increase in the defendant’s income and
assets and a decrease in the plaintiff’s financial circum-
stances.’’ The plaintiff filed, and the court granted, a
motion for order of notice permitting her to serve the
defendant with notice of her motion to modify by certi-
fied mail. The plaintiff then retained a Connecticut state
marshal who, on December 1, 2015, sent, by certified
mail return receipt requested, notice of the motion to
modify to the defendant at his residence in Gettysburg,
Pennsylvania. On December 7, 2015, the notice was
received at the defendant’s residence and signed for by
his stepdaughter, Alicia Styer. The defendant does not
dispute that he received the documents served by the
plaintiff.
  On March 21, 2016, the plaintiff filed a motion to
open the judgment of dissolution on the ground that it
was obtained through the defendant’s fraud. Therein,
the plaintiff asserted that the defendant, by and through
his various business entities, had concealed substantial
property, assets, and income around the time of the
judgment of dissolution. The plaintiff specifically con-
tended that the defendant’s financial affidavit submitted
prior to the judgment of dissolution underrepresented
his income and assets by more than $400,000 and that
he failed to disclose that he had purchased property in
Gettysburg, Pennsylvania.3
   On February 6, 2019, the defendant and his current
wife, Hillary Styer, filed a voluntary chapter 13 petition
for bankruptcy in the United States Bankruptcy Court
for the Middle District of Pennsylvania. On May 30,
2019, the plaintiff filed in the Bankruptcy Court a motion
for relief from the automatic bankruptcy stay imposed
by 11 U.S.C. § 362, ‘‘so as to allow continued divorce
proceedings . . . and other economic issues to pro-
ceed in the Connecticut’’ dissolution action. On July
2, 2019, the Bankruptcy Court issued a written order
granting the plaintiff’s motion for relief and terminating
the automatic bankruptcy stay to permit the plaintiff
to ‘‘take all actions necessary to commence or continue
an action to establish or modify an order for a domestic
support obligation.’’
   On December 5, 2019, the court held an evidentiary
hearing on the plaintiff’s motion to modify alimony, at
which only the plaintiff and her counsel appeared.4 At
the hearing, the plaintiff introduced as full exhibits her
December 5, 2019 financial affidavit and the defendant’s
April 17, 2019 schedule of assets, liabilities, and credi-
tors filed in his bankruptcy proceeding. The plaintiff
testified regarding the defendant’s concealed assets and
the increase in his income since the judgment of dissolu-
tion.
   On January 3, 2020, the court issued an order initially
denying the plaintiff’s motion to modify alimony. The
court reasoned that it was unable to modify the defen-
dant’s alimony obligation as requested for two reasons.
First, the court held that the motion to modify was not
served on the defendant in compliance with General
Statutes §§ 46b-86 (a) and 52-50 (a).5 Second, the court
stated that the term of the defendant’s alimony obliga-
tion had expired because, pursuant to the agreement,
his alimony obligation was restricted to ‘‘five and one-
half years’’ from the judgment of dissolution. Conse-
quently, the court denied the plaintiff’s motion to mod-
ify alimony ‘‘without prejudice to the plaintiff’s right
to demonstrate that the motion was served upon the
defendant pursuant to § 52-50.’’
  On January 14, 2020, the plaintiff filed a motion to
reconsider the court’s decision denying her motion to
modify alimony. Therein, the plaintiff asserted that her
motion to modify alimony ‘‘was properly served upon
the defendant by a marshal pursuant to statute and
pursuant to [the] order of notice’’ issued by the court.
The plaintiff also asserted that her pending motion to
open the judgment ‘‘provides a means for the court to
establish a new alimony order based upon the defen-
dant’s repeated fraud upon the court, both prior to and
following the entry of [the] judgment [of dissolution].’’
The plaintiff attached to her motion to reconsider docu-
ments evincing the certified mail service of the notice
of her motion to modify alimony to the defendant’s
residence. On February 10, 2020, the court held a hear-
ing on the plaintiff’s motion to reconsider at which
counsel for both parties attended.
   On July 9, 2020, the court issued a memorandum of
decision in which it granted the plaintiff’s motion to
reconsider, the plaintiff’s motion to modify alimony,
and the plaintiff’s motion to open. First, the court
granted the plaintiff’s motion to reconsider and held
that the plaintiff’s service of the notice of her motion
to modify alimony was proper because she had ‘‘served
the defendant with a copy of the motion to modify
through a state marshal pursuant to the court’s order
of notice in accordance with General Statutes §§ 52-50
and 52-52. The service upon the defendant was suffi-
cient to enable this court to consider making the plain-
tiff’s motion for modification retroactive to the date of
service, December 1, 2015.’’
   Second, the court granted the plaintiff’s motion to
modify alimony, holding that the plaintiff had met her
burden to establish a substantial change in circum-
stances. The court found that, during the relevant time
period, the defendant’s assets and income significantly
had increased and the plaintiff’s assets significantly had
decreased. Accordingly, the court ordered the defen-
dant ‘‘to pay the plaintiff $2000 per month in alimony
on the first day of each month until further order of
[the] court,’’ that ‘‘the alimony award is made retroac-
tive from December 1, 2015 through July 1, 2020,’’ and
that ‘‘the total amount due [was] therefore $110,000
. . . .’’
   Third, the court granted the plaintiff’s motion to open
the judgment of dissolution. The court found that the
plaintiff proved, by clear and convincing evidence, that
the defendant intentionally had concealed significant
assets from the court at the time of the judgment of
dissolution. The court reasoned that it had ‘‘the author-
ity to open the judgment solely as to the alimony order
and modify the term of alimony as well as the amount
paid’’ because the Bankruptcy Court’s July 2, 2019 order
terminating the stay ‘‘authorize[d] the plaintiff to take
‘all action necessary to commence or continue an action
to establish or modify an order for a domestic support
obligation.’ ’’ The court modified the judgment of disso-
lution by deleting from article 2 of the incorporated
agreement the five and one-half year limitation and the
restriction that future modification of alimony be based
solely on the defendant’s employment income, and held
that ‘‘[t]he remainder of the terms of article 2 of the
agreement were to remain in full force and effect.’’ On
July 29, 2020, the defendant filed a motion to reargue
the court’s July 7, 2020 decision, which the court denied.
This appeal followed. Additional facts and procedural
history will be set forth as necessary.
                            I
   The defendant first claims that the court incorrectly
determined that the plaintiff’s service of the notice of
her motion to modify alimony was legally sufficient.
The defendant specifically argues that the plaintiff’s
service was improper because neither § 52-50 nor § 52-
52 expressly permits a state marshal to serve notice of
a postjudgment motion to modify alimony on a nonresi-
dent party by certified mail. The defendant further
argues that, even if service by certified mail was legally
sufficient, there was no evidence that the defendant
was served. Accordingly, the defendant contends that,
because the plaintiff’s service of her notice was
improper, she was not entitled to retroactive alimony,
pursuant to § 46b-86, spanning back to the service of
the notice of her motion to modify alimony in Decem-
ber, 2015. We disagree.
   The following additional facts and procedural history
are relevant to our resolution of the defendant’s first
claim. On November 13, 2015, the plaintiff filed a post-
judgment motion to modify alimony in which she sought
to increase the amount of the defendant’s alimony obli-
gation. In her motion to modify, the plaintiff alleged
that, ‘‘since the entry of the [judgment of dissolution],
there has been a substantial change in the circum-
stances of the parties, including an increase in the
defendant’s income and assets and a decrease in the
plaintiff’s financial circumstances.’’ The court sched-
uled a hearing on the plaintiff’s motion to modify ali-
mony for December 21, 2015, and ordered that the plain-
tiff provide notice of the motion to modify and of the
corresponding hearing to the defendant ‘‘as prescribed
by law.’’
  Also on November 13, 2015, the plaintiff filed a motion
for order of notice by way of a standard form, JD-FM-
167 (Rev. 2-11). In this motion, the plaintiff sought the
court’s permission to serve the defendant—who was
residing in Gettysburg, Pennsylvania—with notice of
her motion to modify alimony ‘‘by registered or certified
mail (to be done by a state marshal or other proper
officer) or by an authorized person in the state where
the party to be notified lives, or to make such other
order of notice as the court deems reasonable.’’ On
November 23, 2015, the court granted the plaintiff’s
motion for order of notice and permitted the plaintiff
to serve the defendant with notice ‘‘by registered or
certified mail, personal return receipt requested . . . .’’
The plaintiff then directed a state marshal to provide
this notice to the defendant.
   The state marshal’s returns of service6 provide that
he ‘‘made service’’ on the nonresident defendant. Partic-
ularly, those returns of service provide that, on Decem-
ber 1, 2015, the state marshal sent, by certified mail
return receipt requested, to the defendant at his address
in Gettysburg, Pennsylvania, a true and attested copy
of the court’s order of notice, the plaintiff’s motion for
order of notice, the plaintiff’s motion to modify alimony,
the order for a hearing, and the summons for the hear-
ing. The state marshal’s returns of service further state
that, on December 12, 2015, he ‘‘received the RETURN
RECEIPT(S) undelivered [l]etter addressed to the . . .
defendant . . . .’’7 The certified mail return receipt
attached to the returns show that the service addressed
to the defendant was signed on December 7, 2015, by
the defendant’s stepdaughter, Alicia Styer, who was
residing at the defendant’s residence at that time.
   The court, in its July 9, 2020 memorandum of deci-
sion, granted the plaintiff’s motion to reconsider and
held that the plaintiff’s service of the notice of her
motion to modify alimony was proper because she had
‘‘served the defendant with a copy of the motion to
modify through a state marshal pursuant to the court’s
order of notice in accordance with . . . §§ 52-50 and
52-52. The service upon the defendant was sufficient
to enable [the] court to consider making the [modifica-
tion of the defendant’s alimony obligation] retroactive
to the date of service, December 1, 2015.’’ The court
further held that ‘‘counsel appeared for the defendant
in this case on December 17, 2015, and filed numerous
pleadings in opposition to the plaintiff’s motion to mod-
ify alimony.’’
   We next set forth the standard of review and legal
principles relevant to our resolution of this claim.
Whether the plaintiff’s service of the notice of her
motion to modify and the court’s order of notice was
legally sufficient pursuant to §§ 52-50 and 52-52 raises
an issue of statutory interpretation over which we exer-
cise plenary review.8 See, e.g., Lopez v. William Raveis
Real Estate, Inc., 343 Conn. 31, 42, 272 A.3d 150 (2022)
(exercising plenary review over question of statutory
construction). ‘‘When construing a statute, [o]ur funda-
mental objective is to ascertain and give effect to the
apparent intent of the legislature. . . . In other words,
we seek to determine, in a reasoned manner, the mean-
ing of the statutory language as applied to the facts
of [the] case, including the question of whether the
language actually does apply. . . . In seeking to deter-
mine that meaning, General Statutes § 1-2z directs us
first to consider the text of the statute itself and its
relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield
absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered.’’
(Internal quotation marks omitted.) Day v. Seblatnigg,
341 Conn. 815, 826, 268 A.3d 595 (2022).
  Before turning to §§ 52-50 and 52-52, we emphasize
that there is no dispute on appeal that the plaintiff must
comply with the requirements of § 46b-86 to be entitled
to an award of retroactive alimony. Section 46b-86 (a),
which governs postjudgment motions to modify ali-
mony, provides in relevant part: ‘‘No order for periodic
payment of permanent alimony or support may be sub-
ject to retroactive modification, except that the court
may order modification with respect to any period dur-
ing which there is a pending motion for modification
of an alimony or support order from the date of service
of notice of such pending motion upon the opposing
party pursuant to section 52-50. . . .’’ See Cannon v.
Cannon, 109 Conn. App. 844, 849–50, 953 A.2d 694
(2008) (holding that § 46b-86 authorizes retroactive
modification of alimony beginning on date notice of
motion to modify was served).9
   Section 52-50 (a), which authorizes certain individu-
als to serve process, provides in relevant part: ‘‘All pro-
cess shall be directed to a state marshal, a constable
or other proper officer authorized by statute, or . . .
to an indifferent person. A direction on the process
‘to any proper officer’ shall be sufficient to direct the
process to a state marshal, constable or other proper
officer.’’ There is no mandate within § 52-50 prescribing
the method by which a proper officer is to effectuate
service on the opposing party.
  We next set forth the relevant language of § 52-52,
which was cited by the court in its decision and on
which the defendant substantially relies on appeal. See
footnote 10 of this opinion. Section 52-52 (a), which
governs the provision of judicial orders of notice, pro-
vides: ‘‘Orders of notice of legal or judicial proceedings
need not be directed to or attested by any officer or
person, as is required of process under section 52-50,
but all copies of complaints or other papers thereby
ordered, served or mailed shall be so attested as true
copies of the original. Such order shall not require publi-
cation of any recital stating where the designated news-
paper is printed or recital of any other details in or
pertinent to the application for the order which are not
essential parts of the notice to be given.’’
  Accordingly, in order to be entitled to an award of
retroactive alimony pursuant to § 46b-86 (a), a party
must comply with the service requirements of § 52-50 by
ensuring that a proper officer, such as a state marshal,
serves notice of the motion to modify on the opposing
party. See Shedrick v. Shedrick, 32 Conn. App. 147, 148,
151, 627 A.2d 1387 (1993) (holding that service of motion
to modify that contained certification that ‘‘a copy was
mailed to all counsel and pro se parties of record’’
did not strictly comply with § 52-50 because such mail
service was not made ‘‘by a sheriff, a deputy sheriff, a
constable or other proper statutorily authorized offi-
cer’’). On the other hand, to comply with § 52-52, a party
need not use the services of a proper officer, and can
either serve, mail, or publish true copies of the order
of notice to the opposing party.10
   In the present case, the plaintiff complied with the
requirements of both §§ 52-50 and 52-52. The plaintiff
filed, and the court granted, a motion for order of notice
in which the plaintiff specifically sought to serve the
defendant—who was residing in Gettysburg, Pennsylva-
nia—with notice of her motion to modify alimony ‘‘by
registered or certified mail (to be done by a state mar-
shal or other proper officer) or by an authorized person
in the state where the party to be notified lives, or to
make such other order of notice as the court deems
reasonable.’’ In accordance with this order of notice, the
plaintiff retained a state marshal, who ‘‘made service’’
of the notice of her motion to modify as well as the
court’s order of notice on the nonresident defendant
by certified mail to his address in Gettysburg, Pennsyl-
vania. The certified mail receipt was signed by the
defendant’s stepdaughter, who was residing at the
defendant’s residence at that time. Consequently, the
plaintiff complied with § 52-50 because she retained a
state marshal who served notice of her motion to modify
on the defendant. The plaintiff complied with § 52-52
because the state marshal served by certified mail a
true copy of the court’s order of notice on the defendant.
   The defendant contends that certified mail service
was legally insufficient because neither § 52-50 nor § 52-
52 contains a provision expressly permitting a state
marshal to serve notice only by certified mail.11 The
defendant’s argument, however, has no basis in the
plain language of §§ 52-50 and 52-52 because neither
statute expressly prescribes the method by which such
service must be accomplished. If the legislature
intended to limit, or specifically delineate, the proper
method of service within §§ 52-50 and 52-52, it could
have done so. We decline the defendant’s invitation to
graft an exception into both §§ 52-50 and 52-52 that
service on a nonresident party cannot be accomplished
by certified mail. See Rainbow Housing Corp. v. Crom-
well, 340 Conn. 501, 520, 264 A.3d 532 (2021) (‘‘[W]e
are not in the business of writing statutes; that is the
province of the legislature. Our role is to interpret stat-
utes as they are written. . . . [We] cannot, by [judicial]
construction, read into statutes provisions [that] are
not clearly stated. . . . [W]e are not permitted to sup-
ply statutory language that the legislature may have
chosen to omit . . . .’’ (Citations omitted; internal quo-
tation marks omitted.)). The defendant fails to cite a
single case in support of this argument and, thus, we
decline to hold for the first time that certified mail
service by a state marshal is legally insufficient to com-
ply with §§ 52-50 and 52-52.
   The defendant alternatively contends that, even if
certified mail service was legally sufficient, ‘‘there was
no evidence that [he] was ever served at all’’ because
the service package was signed for by his stepdaughter
at his residence. We reject the defendant’s argument
on both legal and factual grounds. Legally, the purpose
of service of a notice of a motion to modify is to ensure
that a party has notice of their potential liability. See
Shedrick v. Shedrick, supra, 32 Conn. App. 151–52; see
also Johnson v. Preleski, 335 Conn. 138, 149, 229 A.3d
97 (2020) (generally noting that proper service ‘‘pro-
motes the public policy of ensuring actual notice to
[opposing party]’’ (internal quotation marks omitted)).
The signature by the defendant’s stepdaughter at his
residence was sufficient to confer actual notice on the
defendant, and the defendant has presented no evi-
dence or legal authority to the contrary. Indeed, the
defendant’s position is contrary to our Supreme Court’s
decision in Reiner, Reiner & Bendett, P.C., which
affirmed the trial court’s finding that actual notice was
sufficiently conferred on a party when certified mail
was sent to a proper address and signed for by a differ-
ent individual at that address because ‘‘ ‘[a] letter prop-
erly addressed, stamped and mailed is presumed to
have been duly delivered to the addressee’ ’’ and ‘‘an
individual ordinarily would not sign a return receipt for
an envelope if the individual had no connection to the
addressee.’’ Reiner, Reiner & Bendett, P.C. v. Cadle
Co., 278 Conn. 92, 111–12, 897 A.2d 58 (2006).
   Factually, the plaintiff’s filing of her motion to modify,
and the court’s adjudication of it, came as no surprise
to the defendant. In direct conflict with his argument
in his written briefs, the defendant’s counsel stated at
oral argument before this court that he does not dispute
that the defendant received actual notice of the plain-
tiff’s service, which included the motion to modify as
well as the court’s order of notice. In fact, on December
18, 2015, eleven days after the service of the plaintiff’s
motion to modify, the defendant filed a motion for
extension of time seeking to postpone the December
21, 2015 hearing on the plaintiff’s motion to modify. On
January 19, 2016, the defendant filed an objection to
the plaintiff’s motion to modify. Neither of these filings
contested the manner in which the plaintiff served the
notice of her motion to modify on the defendant. The
defendant did not attend the December 5, 2019 hearing
on the plaintiff’s motion to modify and, instead, he
claimed in an e-mail sent to the caseflow coordinator
that he would not be in attendance because his wife
was ill. Additionally, the court held twenty-five status
conferences during the four years that the plaintiff’s
motion to modify was pending, and the defendant
entered into a stipulation and attempted to resolve the
plaintiff’s motion to modify.12 On the basis of these
circumstances, we are unpersuaded by the defendant’s
factual assertion that he never was served the notice
of the plaintiff’s motion to modify. In sum, we reject the
defendant’s claim as legally and factually unsupported,
and we agree with the court’s conclusion that the plain-
tiff properly served on the defendant notice of her
motion to modify.
                            II
  The defendant next claims that the court’s opening
of the judgment of dissolution and modification of the
defendant’s alimony obligation violated the automatic
bankruptcy stay imposed by 11 U.S.C. § 362 as a result
of the defendant’s chapter 13 bankruptcy petition. In
support, the defendant argues that the court lacked the
authority to open the judgment of dissolution on the
basis of a theory of fraud, to establish an alimony arrear-
age of $110,000, and to modify the terms of article 2 of
the agreement because the automatic stay was termi-
nated only as to ‘‘the establishment, modification, and
enforcement of a domestic support obligation and noth-
ing else.’’ We disagree.
   The following additional facts and procedural history
are relevant to our resolution of the defendant’s second
claim. On February 6, 2019, the defendant filed a volun-
tary chapter 13 petition for bankruptcy in the United
States Bankruptcy Court for the Middle District of Penn-
sylvania. On May 30, 2019, the plaintiff filed in the Bank-
ruptcy Court a motion for relief from the automatic
bankruptcy stay imposed by 11 U.S.C. § 362, ‘‘so as to
allow continued divorce proceedings . . . and other
economic issues to proceed in the Connecticut jurisdic-
tion where the action is still pending.’’ The defendant
filed an answer to the plaintiff’s motion for relief, and
the motion was heard by the Bankruptcy Court on June
25, 2019.
   On July 2, 2019, the Bankruptcy Court issued a written
order in which it granted the plaintiff’s motion for relief
and terminated the automatic bankruptcy stay only as
to the defendant’s alimony obligation. The Bankruptcy
Court’s order for relief from the automatic stay provides
in relevant part: ‘‘ORDERED AND DECREED that pur-
suant to 11 U.S.C. [§] 362 (b) (2) (A) (ii) [the plaintiff]
is hereby authorized to take all actions necessary to
commence or continue an action to establish or modify
an order for a domestic support obligation.
  ‘‘FURTHER ORDERED that the automatic stay of 11
U.S.C. [§] 362 (a) is hereby terminated to permit [the
plaintiff] to take all action necessary to enforce any
said order for a domestic support obligation;
  ‘‘FURTHER ORDERED that the automatic stay of 11
U.S.C. [§] 362 (a) is not terminated as to any issues in
any way related to the divorce action referenced above
other than an action to establish, modify or enforce an
order for a domestic support obligation . . . .’’ 13
   In its July 9, 2020 memorandum of decision, the court
reasoned that it ‘‘has the authority to open the judgment
solely as to the alimony order and modify the term of
the alimony as well as the amount paid’’ because ‘‘the
order of the Bankruptcy Court dated July 2, 2019,
authorize[d] the plaintiff to take ‘all action necessary
to commence or continue an action to establish or mod-
ify an order for a domestic support obligation.’ ’’ The
court accordingly ordered that the defendant pay to the
plaintiff $2000 per month in alimony retroactive to the
date of the filing of the motion to modify and modified
the terms of article 2 of the agreement as to the defen-
dant’s alimony obligation.
  We next set forth the standard of review and legal
principles relevant to our resolution of this claim. The
interpretation of an order of a Bankruptcy Court termi-
nating an automatic stay is a question of law over which
we exercise plenary review. See Astoria Federal Mort-
gage Corp. v. Genesis Holdings, LLC, 159 Conn. App.
102, 114, 122 A.3d 694 (2015). ‘‘As a general rule, judg-
ments are construed in the same fashion as other writ-
ten instruments. . . . The determinative factor is the
intention of the court as gathered from all parts of the
judgment. . . . The judgment should admit of a consis-
tent construction as a whole. . . . To determine the
meaning of a judgment, we must ascertain the intent
of the court from the language used and, if necessary,
the surrounding circumstances.’’ (Internal quotation
marks omitted.) U.S. Bank Trust, N.A. v. Giblen, 190
Conn. App. 221, 227, 209 A.3d 1266, cert. denied, 333
Conn. 903, 215 A.3d 159 (2019).
    Pursuant to 11 U.S.C. § 362, ‘‘the filing of a bankruptcy
petition creates an automatic stay of execution against
the commencement or continuation of all actions
against the debtor that were, or could have been, filed
against the debtor prior to the bankruptcy filing.’’ Web-
ster Bank v. Zak, 259 Conn. 766, 769 n.3, 792 A.2d 66
(2002). Although a bankruptcy stay imposed by § 362
is ‘‘extremely broad in scope,’’ the ‘‘Bankruptcy Court . . . is
authorized to grant a creditor relief from the stay for
cause by terminating, annulling, modifying, or condi-
tioning the stay. . . . The terms of an order modifying
an automatic stay must be strictly construed because
a stay under § 362 [of the Bankruptcy Code] freezes in
place all proceedings against the debtor and his prop-
erty.’’ (Internal quotation marks omitted.) Astoria Fed-
eral Mortgage Corp. v. Genesis Holdings, LLC, supra,
159 Conn. App. 113; see also U.S. Bank National Assn.
v. Crawford, 333 Conn. 731, 756, 219 A.3d 744 (2019)
(explaining that ‘‘state courts have jurisdiction to inter-
pret the provisions of the bankruptcy code and orders of
the [B]ankruptcy [C]ourt to determine whether, under
their plain terms, the automatic stay provision applies
to a state court proceeding’’); Krondes v. O’Boy, 69
Conn. App. 802, 810, 796 A.2d 625 (2002) (‘‘[a]ny ‘actions
taken in violation of [an automatic bankruptcy] stay
are void and without effect’ ’’).
   In the present case, the court’s modification of the
defendant’s alimony obligation did not violate the auto-
matic bankruptcy stay. The Bankruptcy Court’s July 2,
2019 order unambiguously terminated the automatic
bankruptcy stay to permit the plaintiff ‘‘to take all
actions necessary to commence or continue an action
to establish or modify an order for a domestic support
obligation,’’ and ‘‘to take all action necessary to enforce
any said order for a domestic support obligation . . . .’’
This order clearly expresses the Bankruptcy Court’s
intention to terminate the automatic stay to permit the
plaintiff to request that the court modify the defendant’s
alimony payments. This is precisely what the plaintiff
sought to do and what the trial court’s July 9, 2020
memorandum of decision accomplished. Particularly,
the court modified the original alimony order incorpo-
rated into the judgment of dissolution as to the amount,
term, and conditions on the prospective modification
of the defendant’s alimony obligation.
   The defendant further argues that ‘‘the order of the
. . . Bankruptcy Court not to open the judgment was
not respected in the decision of the Superior Court’’
and that the Bankruptcy Court’s order did not permit an
award of retroactive alimony. To start, the Bankruptcy
Court’s order did not prohibit the opening of the judg-
ment of dissolution. Contrary to the defendant’s argu-
ment, the order of the Bankruptcy Court expressly per-
mitted the plaintiff to take ‘‘all actions necessary’’ to
modify the defendant’s alimony obligation, and there
is no limitation that such modification be accomplished
without opening the judgment that fixed the defendant’s
alimony payments. Likewise, there is nothing in the
Bankruptcy Court’s order prohibiting the plaintiff from
seeking, and the court from ordering, that the defendant
pay retroactive alimony. Instead, the Bankruptcy
Court’s order clearly provides the plaintiff the ability
to seek to ‘‘establish,’’ ‘‘modify,’’ or ‘‘enforce’’ the defen-
dant’s alimony obligation. The defendant’s argument
that the court lacked authority to modify retroactively
his alimony obligation is belied by the terms of the
Bankruptcy Court’s order. See, e.g., U.S. Bank Trust,
N.A. v. Giblen, supra, 190 Conn. App. 227–28 (rejecting
defendant’s narrow interpretation of Bankruptcy Court
order terminating stay as contrary to unambiguous and
clear purpose of order permitting committee to pursue
approval of foreclosure sale). Therefore, we conclude
that the court’s modification of the defendant’s alimony
obligation and its opening of the judgment of dissolution
did not violate the automatic bankruptcy stay.
                              III
  The defendant’s final claim is that the court abused
its discretion by increasing his alimony obligation and
ordering retroactive alimony to the date on which the
plaintiff filed her motion for modification.14 In support
of this claim, the defendant specifically argues that the
evidence presented by the plaintiff at the hearing on
her motion to modify established that modification was
not warranted because the defendant ‘‘is bankrupt and
[the plaintiff] is financially healthy.’’ We disagree.
   The following additional facts and procedural history
are relevant to our resolution of the defendant’s third
claim. On January 15, 2014, the parties first filed finan-
cial affidavits in this dissolution proceeding. The plain-
tiff’s first financial affidavit shows that she had a total
net weekly income of $198.88 (gross income minus
deductions), total weekly expenses of $1456.94, total
cash value of assets of $1,769,607.41, and total liabilities
of $12,129.46. The defendant’s first financial affidavit
shows that he had a total net weekly income of $768
(gross income minus deductions), total weekly
expenses of $2661, total cash value of assets of
$1,192,450, and total liabilities of $524,604.
   On December 5, 2019, the court held an evidentiary
hearing on the plaintiff’s motion to modify alimony.
Only the plaintiff and her counsel appeared; the defen-
dant’s motion for a continuance was denied, and he
stated in an e-mail to the caseflow coordinator that he
would not be in attendance because his wife was ill.
At the hearing, the plaintiff introduced as full exhibits
her December 5, 2019 financial affidavit and the defen-
dant’s April 17, 2019 schedule of assets, liabilities, and
creditors filed in his bankruptcy proceeding. The plain-
tiff’s financial affidavit shows that she had a net weekly
income of $394 (gross income minus deductions), total
weekly expenses and liabilities of $1571, total cash
value of assets of $702,779, and total liabilities of
$70,183. The defendant’s bankruptcy filing shows that
he had approximately $2000 per week in income, and
he shares with his current wife, Hillary Styer, approxi-
mately $1500 of weekly expenses, $1.2 million of assets,
and $1 million of liabilities.15 The plaintiff testified that
the defendant’s $1 alimony obligation prescribed by the
judgment of dissolution was founded on the defendant’s
fraudulent concealment of substantial assets. The plain-
tiff testified that the defendant failed to disclose at
the time of the judgment of dissolution: (1) a $69,000
transfer to the defendant from one of his business enti-
ties, HGAE, LLC; (2) his ownership of real property in
Gettysburg, Pennsylvania; (3) that his bank account had
more than $5000; (4) that he transferred approximately
$28,000 to HGAE, LLC; (5) that he withdrew $45,000
from a ‘‘supposedly frozen’’ Morgan Stanley account;
and (6) that he had a total income of $426,000 the
year of the judgment of dissolution. The plaintiff then
requested $2000 per month of alimony retroactive to
December 1, 2015, which is the date that she served
her motion to modify. See footnote 9 of this opinion.
   On July 9, 2020, the court issued a memorandum of
decision opening the judgment of dissolution. The court
then removed from article 2 of the agreement the provi-
sion that alimony was payable only for five and one-
half years and the restriction that any future modifica-
tions of alimony be based solely on employment
income. The court also stated that ‘‘the remainder of
the terms of article 2 of the agreement were to remain
in full force and effect.’’
   In the same memorandum of decision, the court also
granted the plaintiff’s motion to modify alimony and
ordered the defendant to pay the plaintiff $2000 per
month in alimony, which was retroactive to the service
of her motion to modify on December 1, 2015. The court
relevantly held that ‘‘the plaintiff has carried her burden
of proof to show by a preponderance of the evidence
that there was a substantial change in circumstances’’
and that the ‘‘statutory criteria in General Statutes
§ 46b-82’’ were satisfied. On the basis of the plaintiff’s
testimony at the hearing, the court found that the defen-
dant intentionally had concealed substantial assets at
the time of the judgment of dissolution and that his
assets ‘‘were significantly greater’’ than what he had
represented. The court further found that the ‘‘plaintiff’s
income and assets decreased significantly’’ from the
date of the judgment of dissolution because it ‘‘no longer
include[d] Social Security disability payments,’’ and her
liability ‘‘sharply increased’’ because the defendant
failed to pay his share of a joint portfolio loan. The
court also stated that, although it did not have many
of the defendant’s financial records because he had
obstructed the plaintiff’s discovery attempts, the defen-
dant’s bankruptcy filing established that ‘‘there has been
a substantial increase in the defendant’s earnings and
earning capacity which warrants an upward modifica-
tion of the current alimony award.’’
   We next set forth the standard of review and legal
principles relevant to our resolution of this claim. We
review for an abuse of discretion the court’s modifica-
tion of alimony as well as whether the court properly
made such a modification retroactive. See Mistho-
poulos v. Misthopoulos, 297 Conn. 358, 372, 999 A.2d 721
(2010) (abuse of discretion standard applies to review
of modification of alimony award); Callahan v. Cal-
lahan, 192 Conn. App. 634, 648, 218 A.3d 655 (abuse of
discretion standard applies to review order of retroac-
tive alimony), cert. denied, 333 Conn. 939, 218 A.3d
1050 (2019).
   To modify an existing alimony obligation pursuant
to § 46b-86, ‘‘a court must determine whether there has
been a substantial change in the financial circumstances
of one or both of the parties. . . . Second, if the court
finds a substantial change in circumstances, it may
properly consider the motion and, on the basis of the
§ 46b-82 criteria, make an order for modification. . . .
The court has the authority to issue a modification only
if it conforms the order to the distinct and definite
changes in the circumstances of the parties.’’ (Internal
quotation marks omitted.) Olson v. Mohammadu, 310
Conn. 665, 673–74, 81 A.3d 215 (2013). First, ‘‘the moving
party must demonstrate that circumstances have
changed since the last court order such that it would
be unjust or inequitable to hold either party to it.
Because the establishment of changed circumstances
is a condition precedent to a party’s relief, it is pertinent
for the trial court to inquire as to what, if any, new
circumstance warrants a modification of the existing
order.’’ (Internal quotation marks omitted.) Id., 672. Sec-
ond, § 46b-82 ‘‘require[s] the court to consider the needs
and financial resources of each of the parties and their
children, as well as such factors as the causes for the
dissolution of the marriage and the age, health, station,
occupation, employability and amount and sources of
income of the parties.’’ (Internal quotation marks omit-
ted.) Id., 673.
   To render an award of retroactive alimony pursuant
to § 46b-86, ‘‘ ‘there is no bright line test’ ’’; Callahan v.
Callahan, supra, 192 Conn. App. 649; instead, a court
may consider a series of common-law factors, including
‘‘the long time period between the date of filing a motion
to modify, or . . . the contractual retroactive date, and
the date that motion is heard . . . . The court may
examine the changes in the parties’ incomes and needs
during the time the motion is pending to fashion an
equitable award based on those changes. . . . More-
over, § 46b-86 (a) accords deference to the trial court by
permitting it to make a modification . . . retroactive
to any period during which there is a pending motion for
modification.’’ (Citation omitted; emphasis in original;
internal quotation marks omitted.) Id.; see also Olson
v. Mohammadu, supra, 310 Conn. 686 n.16.
   In the present case, the court did not abuse its discre-
tion by increasing the defendant’s alimony obligation
and ordering that he pay retroactive alimony. The court
fully considered the change in the parties’ financial
circumstances since the judgment of dissolution. More-
over, it was no longer restricted by the limitations
within article 2 of the parties’ agreement because the
court had opened that judgment and removed those
limitations.16 The record indicates that, since the judg-
ment of dissolution, the plaintiff’s total cash value of
assets decreased from $1,769,607.41 to $702,779. The
plaintiff’s evidence further established that her net
weekly income no longer included Social Security pay-
ments, nor dividend income from the parties’ financial
management accounts due to the defendant’s failure to
pay the corresponding portfolio loan. On the other hand,
the defendant’s financial circumstances improved since
the time of the judgment of dissolution, as his weekly
income increased by approximately $1200 and he now
shares with his current wife $1000 less weekly
expenses. The court’s modification also is supported
by the defendant’s concealment of substantial assets at
the time of dissolution, which rendered his original $1
per month alimony obligation inequitable. The fact that
the defendant filed for bankruptcy, standing alone, is
not a sufficient ground for him to avoid paying alimony.
See, e.g., Norberg-Hurlburt v. Hurlburt, 162 Conn. App.
661, 671 n.5, 133 A.3d 482 (2016) (filing of bankruptcy
petition, standing alone, does not compel conclusion
that party financially is unable to comply with domestic
support orders). Thus, the record supports the court’s
determination that the financial resources of both par-
ties substantially changed since the judgment of dissolu-
tion. See, e.g., Nappo v. Nappo, 188 Conn. App. 574,
590–91, 205 A.3d 723 (2019) (holding that trial court did
not abuse its discretion in increasing party’s alimony
obligation on basis of parties’ changed financial circum-
stances). These circumstances demonstrate a substan-
tial change sufficient to justify the increase of the defen-
dant’s alimony obligation, both retroactively and
prospectively.
   The defendant’s argument essentially requests that
this court reweigh on appeal the plaintiff’s evidence
introduced at the hearing. We decline to do so because
the trial court is ‘‘the sole arbiter of the credibility
of the witnesses and the weight to be given specific
testimony. . . . [When] there is conflicting evidence
. . . we do not retry the facts or pass on the credibility
of the witnesses. . . . The probative force of conflict-
ing evidence is for the trier to determine.’’ (Internal
quotation marks omitted.) Barlow v. Commissioner of
Correction, 343 Conn. 347, 359, 273 A.3d 680 (2022).
This is particularly true in light of the fact that the
defendant chose not to attend the hearing to present
any evidence in opposition to the plaintiff’s motion to
modify. Thus, the defendant did not introduce any of
his own evidence, present his own witnesses, cross-
examine the plaintiff, or advance any evidentiary objec-
tions to the plaintiff’s testimony or exhibits. The defen-
dant has had every opportunity to appear before the
court and present any defense to the plaintiff’s motion
to modify.17 Therefore, we conclude that the court did
not abuse its discretion by increasing the defendant’s
alimony obligation and ordering retroactive alimony.18
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant frames his first claim by stating in part that ‘‘the service
of process by marshal does not comport with due process under the United
States and Connecticut constitutions,’’ and his second claim by stating in
part that the court’s judgment ‘‘violated the supremacy clause of the United
States constitution . . . .’’ The defendant’s appellate briefs, however, con-
tain no legal analysis to support his constitutional claims. We therefore
decline to review the constitutional aspect of the defendant’s claims because
they are inadequately briefed. See, e.g., Burton v. Dept. of Environmental
Protection, 337 Conn. 781, 803, 256 A.3d 655 (2021) (holding that claim is
abandoned when it is presented by mere abstract assertion and without
substantive analysis).
   2
     In his appellate reply brief, the defendant requests, pursuant to Practice
Book § 60-2 (3), that this court strike certain documents and facts within
the plaintiff’s appellee brief and appendix on the ground that they were not
part of the record before the trial court. Because our review is confined to
the record that was before the trial court, ‘‘we shall disregard those portions
of the plaintiff’s appendix that do not conform to the guidelines set forth
in the rules of practice.’’ Janusauskas v. Fichman, 264 Conn. 796, 804 n.6,
826 A.2d 1066 (2003); see id. (declining to consider improper material within
party’s appendix); see also State v. Richard W., 115 Conn. App. 124, 135
n.6, 971 A.2d 810 (same), cert. denied, 293 Conn. 917, 979 A.2d 493 (2009).
   3
     Both the plaintiff’s motion to modify alimony and motion to open
remained pending for several years partially because the parties attempted
to resolve those motions by way of a stipulation, dated April 26, 2018. In
his principal appellate brief, the defendant alleges that he was unable to
satisfy his obligations pursuant to this stipulation because he was unable
to obtain the required funds.
   4
     On December 3, 2019, the defendant filed a motion for a continuance
of this hearing on the ground that his grandfather-in-law recently had passed
away. The plaintiff filed an objection to this motion for a continuance,
arguing that the funeral was scheduled for the day prior to the hearing, and
the court, on December 3, 2019, denied the motion for a continuance. The
defendant conversely stated in an e-mail to the caseflow coordinator that
he would not be in attendance at this hearing because his wife was ill. The
defendant raises no claim on appeal that the court improperly conducted
the hearing in his absence.
   5
     It is not entirely clear why the court initially determined that the plaintiff’s
service of her motion to modify was legally insufficient. Nevertheless, we
infer from the record that the court’s denial of the motion to modify was
due to the fact that the plaintiff had not provided evidence that she had
served the defendant with the motion to modify, which prompted the court
to deny it without prejudice so that the plaintiff could produce evidence
of service.
   6
     The state marshal prepared both an original return of service and a
supplemental return of service. The original return of service indicates that
the state marshal sent the defendant the service, and the supplemental
return of service provides that the service was received and signed for at
the defendant’s residence, as evidenced by the certified mail return receipts
attached thereto.
   7
     We construe the marshal’s use of the phrase ‘‘undelivered’’ in his return
of service to be a misnomer because the certified mail return receipts
establish that service was made because the documents were received and
signed for at the defendant’s residence by Alicia Styer.
   8
     The narrow issue presented by the defendant’s first claim is whether
the method of service used by the plaintiff complied with the statutory
requirements of §§ 52-50 and 52-52 because there is no factual dispute that
a state marshal sent the defendant service by certified mail and that the
defendant received the service.
   9
     The defendant does not raise on appeal the question of whether the
court was permitted to modify alimony retroactive to the date that the
marshal sent the notice by certified mail service to the defendant (December
1, 2015) or the date that Alicia Styer signed the certified mail return receipt
at the defendant’s residence (December 7, 2015). We note that, in related
contexts, a party is determined to be served by certified mail when they
receive actual notice of the mail, not when the certified mail is placed in
the mail by a state marshal. See generally Kinity v. US Bancorp, 212 Conn.
App. 791, 851–52,          A.3d      (2022).
   10
      Our discussion of both §§ 52-50 and 52-52 in this decision is due to the
fact that the defendant’s claim challenges the court’s conclusion that the
plaintiff’s service complied with both of these statutes. We note, however,
that the defendant’s appellate briefs appear to conflate the distinction
between §§ 52-50 and 52-52. As explained herein, to be entitled to retroactive
alimony, § 46b-86 requires that a party serve a motion to modify in compli-
ance with § 52-50. In contrast, there is no requirement in § 46b-86 that a
party also comply with § 52-52 to be entitled to retroactive alimony.
   11
      When asked at oral argument before this court what would have consti-
tuted effective service in this circumstance, the defendant’s counsel stated
that the plaintiff should have hired a Pennsylvania service processor to
provide the defendant in hand service of the notice. The defendant’s position
is unpersuasive. There is no language in §§ 52-50 and 52-52 providing that
notice of a motion to modify may only be served in hand. We also emphasize
that the court already had acquired personal jurisdiction over the defendant
at the outset of this dissolution action. Thus, we are not inclined to read
into §§ 52-50 and 52-52 a service requirement as strict as the one that exists
for the initiation of an action.
   Moreover, the defendant’s position is belied by the manner in which he
chose to serve the plaintiff with notice of his own motion to modify alimony.
On June 23, 2021, the defendant served notice of his June 8, 2021 postjudg-
ment motion to modify alimony through the same method of service that
he claims in this appeal was legally insufficient. Specifically, the defendant
retained a Connecticut state marshal who sent by certified mail return
receipt requested notice of the defendant’s motion to modify to the plaintiff
at her address in Patterson, New York.
   12
      The defendant alternatively argues that the court incorrectly concluded
that he did not timely file a motion to dismiss the plaintiff’s motion to modify
alimony. Particularly, the defendant challenges the court’s determination
that he waived any challenge to the improper service of the motion to modify
because he failed to file a motion to dismiss within thirty days of filing an
appearance pursuant to Practice Book § 10-30. We need not reach this issue
in light of our conclusion that service was legally sufficient, regardless of
whether the defendant was required to timely file a motion to dismiss the
motion to modify. See, e.g., Riley v. Travelers Home & Marine Ins. Co.,
333 Conn. 60, 87 n.11, 214 A.3d 345 (2019) (declining to reach alternative
argument).
   13
      Although not squarely addressed by the Bankruptcy Court in its order,
we note that 11 U.S.C. § 362 states that proceedings related to domestic
support obligations statutorily are exempt from the automatic bankruptcy
stay. Specifically, exempt from the automatic bankruptcy stay is a party’s
‘‘commencement or continuation of a civil action or proceeding . . . for
the establishment or modification of an order for domestic support obliga-
tions . . . .’’ 11 U.S.C. § 362 (b) (2) (A) (ii) (2018). Accordingly, the plaintiff’s
motion for relief from the bankruptcy stay may have been superfluous.
   14
      The defendant frames his third claim and devotes one sentence of his
appellate briefs to assert that the court abused its discretion by opening
the judgment of dissolution and modifying the terms of article 2 of the
agreement. This assertion is unaccompanied by any supporting analysis and,
thus, we decline to review this claim on the ground that it is inadequately
briefed. See, e.g., MacDermid, Inc. v. Leonetti, 328 Conn. 726, 749, 183
A.3d 611 (2018) (declining to review claim asserted in single sentence as
inadequately briefed); Studer v. Studer, 320 Conn. 483, 493 n.11, 131 A.3d
240 (2016) (declining to review claim that was made in four sentences in
appellate brief as inadequately briefed). Further, the defendant does not
claim on appeal that the court’s modification of his alimony obligation
violated those terms of article 2 that survived the court’s decision opening
the judgment of dissolution. See, e.g., State v. Elson, 311 Conn. 726, 766,
91 A.3d 862 (2014) (‘‘to receive review, a claim must be raised and briefed
adequately in a party’s principal brief, and . . . the failure to do so consti-
tutes the abandonment of the claim’’).
   15
      As the court recognized in its decision, its comparison of the parties’
financial circumstances was hindered because ‘‘the plaintiff made every
effort to obtain financial information from the defendant through ordinary
and customary discovery,’’ but the defendant had failed to ‘‘comply with
numerous clear orders to provide the plaintiff with his personal financial
information.’’ Although the plaintiff’s financial affidavit and the defendant’s
joint bankruptcy filing are different forms that do not contain the same
inputs, definitions, or calculations, the defendant does not claim on appeal
that the court improperly used these different forms to compare the parties’
financial circumstances.
   16
      We reiterate that the defendant failed to brief adequately his assertion
that the court abused its discretion by opening the judgment of dissolution
and modifying the terms of article 2 of the agreement. See footnote 14 of
this opinion.
   17
      In contrast to the opening statement in the defendant’s principal appel-
late brief that he was deprived of the opportunity to present his case, the
defendant repeatedly sought continuances to attend the court’s hearings
and conferences because his grandfather-in-law had passed away, and he
was unwilling or unable to pay for new tires and brakes for his car, as well
as spend $60 in gas to travel to Connecticut.
   18
      We also are unpersuaded by the defendant’s additional argument that
the court’s modification of his alimony obligation violates the strictures set
forth in Dan v. Dan, 315 Conn. 1, 105 A.3d 118 (2014). In Dan, our Supreme
Court held that an increase in the payee’s income, standing alone, does not
justify reconsideration of a prior alimony award unless ‘‘the initial award
was not sufficient to fulfill the underlying purpose of the award’’ or if other
exceptional circumstances exist. Id., 15–17. The holding of Dan does not
preclude the court’s modification in the present case because the new
alimony order was not based only on the increase of the defendant’s income;
rather, the change in circumstances included the defendant’s increased
income combined with the financial decline of the plaintiff and the defen-
dant’s concealment of assets at the time of the judgment of dissolution.
Additionally, the court reasoned that the defendant’s original $1 alimony
obligation was insufficient because it was founded on his concealment of
substantial assets. See Cohen v. Cohen, 327 Conn. 485, 499–500, 176 A.3d
92 (2018) (holding that Dan does not prohibit reconsideration of original
alimony award based on substantial change in circumstances).